736 So.2d 157 (1999)
Arthur James ROYAL, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-1510.
District Court of Appeal of Florida, Third District.
July 14, 1999.
Arthur James Royal, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, LEVY and GREEN, JJ.
PER CURIAM.
As the trial court's exercise of discretion in ruling on a motion for mitigation pursuant to Florida Rule of Criminal Procedure 3.800(c) is not subject to review on appeal, the appeal is dismissed. See Lusskin v. State, 717 So.2d 1076, 1077 (Fla. 4th DCA 1998); Moya v. State, 668 So.2d 279, 280 (Fla. 2d DCA 1996); Bourjolly v. State, 623 So.2d 870 (Fla. 3d DCA 1993). However, points I and II of the motion to mitigate raise claims of ineffective assistance of counsel and a constitutional challenge to his sentencing. The dismissal of this appeal is without prejudice to appellant to file a motion under Florida Rule of Criminal Procedure 3.850. We express no view on the merits of any such motion.
Appeal dismissed.